Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/829,952 filed on 25 March 2020. The response filed 15 June 2021 amends claims 1, 6, 10, and 11, and presents arguments is hereby acknowledged. 	Claims 1-15 are presented for examination.

Response to Arguments
Independent Claims 1, 6, and 11
On pages 6-8 of the response filed 15 June 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 16 March 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 6-8, Applicant argues that the Britt/Blondeau system fails to teach or suggest “receiving, from the one or more network devices within the network fabric, a hardware model that models at least a subset of instructions implemented by the one or 

Dependent Claims 2-4, 7-9, and 12-14
On pages 6-9 of the response filed 15 June 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 16 March 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Allowable Subject Matter
Claims 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
Claims 1, 6, and 11 recite “a hardware model that models at least a subset of instructions implemented by the one or more network devices and derived from the global logical model.” Although the limitation “derived from the global logical model” isn’t in the specification, paragraph 0105 states “HiModel 276 can represent the configurations (e.g., rules) which Leaf 1 (104) stores or renders on the hardware (e.g., TCAM memory) of Leaf 1 (104) based on CiModel 274 at Leaf 1 (104).” Therefore, Examiner interprets this limitation as complying with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0141962 A1 to Britt et al, US Patent 9,832,085 B1 to Malboubi, and US PGPUB 2017/0149627 Al to Blondeau et al.
Regarding Claim 1, Britt discloses a method, comprising:  	receiving, from a controller (FIG. 3 and 0010 provides for an administrator), a global logical model containing instructions on how one or more network devices connected within a network fabric communicate within the network fabric (FIG. 3, 0010, 0013, and 0025 provides for cloud controller 302 receiving, from administrator, configurations/global settings/a global logical model, wherein the global settings define/instruct how one or more controlled nodes 324 connected within the cloud/network fabric communicate with cloud controller 102 within the cloud); 	receiving, from the one or more network devices within the network fabric (FIG. 3, nodes 324 1-N of infrastructure layer 323), a hardware model that models at least a subset of instructions implemented by the one or more network devices (FIG. 3, 0013, 0015, and 0029-0030 provides for receiving, from the vendor of the one or more controlled nodes 324 within the cloud/network fabric, a configuration stored by agents in each controlled node 324, i.e. a hardware model, wherein the agent-stored configuration/hardware model includes at least a subset of instructions/settings implemented by the controlled nodes 324), the at least the subset of instructions being specific to hardware operability of the one or more network devices (0013, 0015, and 0029 provides for wherein the agent-stored configuration/hardware model comprises instructions/settings that configure routes/flow specific to the device’s MAC address, i.e. hardware operability of the one or more network devices);  	determining that the received hardware model is missing a rule in response to either the rule being present in the global logical model but not the received hardware model, or the rule as present in the received hardware model conflicts with the received (0013, 0029, and 0031 provides for determining that the agent-stored configuration/hardware model is missing a rule in response to (b) the agent-stored configuration/hardware model conflicting with the media access control organizational unique identifier, or MAC OUI, of the global settings). 	Britt doesn’t explicitly disclose wherein the hardware model that models at least a subset of instructions is derived from the global logical model; generating a first risk model for deployment of the global logical model throughout the network fabric; generating a second risk model, comprising augmenting the first risk model to reflect a failure in the global logical model caused by the missing rule; and identifying, based on the second risk model, at least one cause of failure in the network fabric. 	Malboubi, in a similar field of endeavor, discloses wherein a hardware model that models at least a subset of instructions is derived from a global logical model (col. 5 lines 11-30 provides for receiving, from the open flow switches 18 A-E, TCAM entries/a hardware model that models flow rules/at least a subset of instructions implemented by the open flow switches 18 A-E, wherein the TCAM entries are derived from TCAM 26/global logical model that models TCAM entries of all the open flow switches). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Malboubi for configuring routers according to previous TCAM entries. The global TCAM entries of Malboubi, when implemented with the configuration consistency checks of the Britt system, will allow one of ordinary skill in the art to locate maintained configurations of all the controlled nodes, and re-distribute these flow rules to other nodes throughout the network. One of ordinary skill in the art would be motivated to utilize the global TCAM (FIG. 5, step 530, 0045, and 0073 provides for generating historical performance data/a first risk model for deployment of SLAs with different attributes/a global logical model throughout a given computing environment/a network of interconnected nodes/a network fabric);  	generating a second risk model, comprising augmenting a first risk model to reflect a failure in the global logical model caused by a missing rule (FIG. 5, step 540, 0024, 0074-0075, and 0080 provides for generating a risk model, i.e. a second risk model, comprising augmenting the historical performance data with the supplier capabilities to reflect the probability of a failure by SLA, i.e. a failure in the global logical model, caused by a missing capability of the supplier); and  	identifying, based on the second risk model, at least one cause of failure in the (0024, 0073 and 0081 provides for identifying, based on the risk model/second risk model, issues with meeting the targets, i.e. at least one cause of failure, in the computing environment). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Blondeau for predictive modeling of risk in a computing environment. The risk model of Blondeau, when implemented with the configuration consistency checks of the Britt/Malboubi system, will allow one of ordinary skill in the art to predict expected losses during implementation. One of ordinary skill in the art would be motivated to utilize the risk model of Blondeau with the configuration consistency checks of the Britt/Malboubi system in order to minimize penalty costs and liability upon service level agreement failure. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the risk model of Blondeau with the configuration consistency checks of the Britt/Malboubi system for the desirable purpose of improving the functionality of computing environments by predicting SLA failures using a risk model.
Regarding Claim 4, the Britt/Malboubi/Blondeau system discloses the method of claim 1, wherein the first risk model (Blondeau, 0073 and provides for historical performance data/a first risk model of computing environment benchmarks) defines risk across switches of the network fabric (Blondeau, 0045, 0067, and 0073 provides for switches across a network of interconnected nodes/network fabric). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Blondeau for 
Regarding Claim 6, similar rejection where the method of claim 1 teaches the system of claim 6.
Regarding Claim 9, similar rejection where the method of claim 4 teaches the system of claim 9.
Regarding Claim 11, similar rejection where the method of claim 1 teaches the non-transitory computer readable media of claim 11.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the non-transitory computer readable media of claim 14.

Claims 2, 7, and 12 rejected under 35 U.S.C. 103 as being unpatentable over the Britt/Malboubi/Blondeau system as applied to claims 1, 6, and 11 above, and further in view of US PGPUB 2018/0287900 A1 to Pang et al.
Regarding Claim 2, the Britt/Malboubi/Blondeau system discloses the method of claim 1. 	The Britt/Malboubi/Blondeau system doesn’t explicitly disclose wherein the rule is a TCAM rule. 	Pang, in a similar field of endeavor, discloses wherein a rule is a TCAM rule (0048 and 0050 provides for TCAM rules in a network element 102 for steering traffic). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Pang for a ternary content addressable memory module, or a TCAM, that stores rules for network data. The TCAM rules of Pang, when implemented with the configuration consistency checks of the Britt/Malboubi/Blondeau system, will allow one of ordinary skill in the art to store rules within a network device. One of ordinary skill in the art would be motivated to utilize the TCAM rules of Pang with the configuration consistency checks of the Britt/Malboubi/Blondeau system in order to specify an action according to a specified set of bits. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the TCAM rules of Pang with the configuration consistency checks of the Britt/Malboubi/Blondeau system for the desirable purpose of improving the functionality of computing environments by performing specific actions based on rules stored in a network element’s TCAM module.
Regarding Claim 7
Regarding Claim 12, similar rejection where the method of claim 2 teaches the non-transitory computer readable media of claim 12.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Britt/Malboubi/Blondeau system as applied to claims 1, 6, and 11 above, and further in view of US PGPUB 2012/0240236 A1 to Wyatt et al.
Regarding Claim 3, the Britt/Malboubi/Blondeau system discloses the method of claim 1. 	The Britt/Malboubi/Blondeau system doesn’t explicitly disclose wherein the first risk model identifies policy objects that violate a network policy. 	Wyatt, in a similar field of endeavor, discloses wherein a first risk model identifies policy objects that violate a network policy (0037, 0122, and 0213 provides for wherein an assessment, i.e. a first risk model, identifies data objects that violate a given administrator policy for a device in a mobile communication network). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wyatt for policy violations. The policy violations of Wyatt, when implemented with the configuration consistency checks of the Britt/Malboubi/Blondeau system, will allow one of ordinary skill in the art to assess data objects in a given administrator policy. One of ordinary skill in the art would be motivated to utilize the policy violations of Wyatt with the configuration consistency checks of the Britt/Malboubi/Blondeau system in order to identify objects that violate the administrator policy. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 8, similar rejection where the method of claim 3 teaches the system of claim 8.
Regarding Claim 13, similar rejection where the method of claim 3 teaches the non-transitory computer readable media of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0229565 A1 to Ravipati et al discloses machining TCAM resources in heterogeneous systems.
US PGPUB 2016/0337272 A1 to Berman discloses the virtualization of high performance networks.
US PGPUB 2017/0346765 A1 to Immidi discloses forwarding configuration data within network devices.
US PGPUB 2017/0118041 A1 to Bhattacharya et al discloses creating or deleting a packet classification rule in a TCAM.
NPL ternary content-addressable memory (TCAM) discusses the specialized type of high-speed memory that defines TCAM. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459